IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-40492
                           Summary Calendar



FELIX J. MUNGIA,

                                           Plaintiff-Appellant,

versus

OSCAR LOPEZ, Jim Wells, County Sheriff; JOE RODRIGUEZ, Jail
Administrator; ROBERT ROLDAN, Sergeant, Jailer,

                                           Defendants-Appellees.

                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. C-98-CV-538
                          - - - - - - - - - -

                           November 24, 1999

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Felix J. Mungia, Texas prisoner #833729, appeals from the

dismissal of his lawsuit filed pursuant to 42 U.S.C. § 1983 as

frivolous.     Mungia alleged that he had been denied his

constitutional right of meaningful access to the courts through

adequate law libraries or assistance from legally-trained

personnel.     The district court may dismiss an in forma pauperis

complaint as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i) if it



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-40492
                                  -2-

lacks an arguable basis in law or fact.     Siglar v. Hightower, 112
F.3d 191, 193 (5th Cir. 1997).    We review such a dismissal for an

abuse of discretion.   Id.

     Regarding his instant claims, Mungia failed to allege that

he was denied legal assistance by his court-appointed counsel or

that he suffered an actual injury due to the alleged deprivation.

See Lewis v. Casey, 518 U.S. 343, 351-55 (1996)(actual injury

requirement); Mann v. Smith, 796 F.2d 79, 83-84 (5th Cir.

1986)(denied legal assistance).    The district court therefore did

not abuse its discretion in dismissing the instant lawsuit as

frivolous.

     AFFIRMED.